DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1 in the reply filed on 02/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US Pub. 20180108843 and hereafter Koo). 
As per claim 1, Koo teaches (in figures 1-2) an electro-optical device comprising: a substrate (100); an electro-optical layer (300); an insulating layer (185); a conductive film (171a) disposed between the insulating layer and the electro-optical layer, and in contact with the insulating layer; and a conductive portion (163S and 165S) provided at the insulating layer and coupled to the conductive film, wherein the conductive portion overlaps the conductive film in plan view, a surface of the conductive portion (upper surface of 165S) that is in contact with the conductive film is positioned at a first position in a thickness direction of the insulating layer, and a surface of the insulating film (upper surface of 185 where it contacts 171a) that is in 
As per claim 2, Koo teaches (in figures 1-2) that the conductive film (171a) is a wiring (paragraph 34).
As per claim 4, Koo teaches (in figures 1-2) that a surface of the conductive film (171a) opposite to the insulating layer has a recess or a protrusion (see figure 2 and paragraph 47).
As per claim 7, Koo teaches (in figures 1-2) a second conductive film (154S) that is provided on an opposite side of the insulating layer (185) from the conductive film (171a), and is a wiring or an electrode (source electrode), the conductive portion (163S and 165S) overlaps the second conductive film when viewed from the thickness direction and is coupled to the second conductive film.
As per claim 8, Koo teaches (in figures 1-2 and 17) that the substrate includes a first substrate (110) having a first pixel electrode (190a) and a second pixel electrode (190b) adjacent to the first pixel electrode, and a second substrate (200) having a common electrode (270); and the conductive portion (163S and 165S in pixel PX1) is located between the first pixel electrode and the second pixel electrode in the plan view (see figure 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US Pub. 20180108843 and hereafter Koo) as applied to claim 1 above and in further view of Kawamura (US Pub. 20130082393). 
As per claim 5, Koo teaches (in figures 1-2) that the conductive portion (163S and 165S) includes a first layer (163S) containing tungsten (see paragraph 39)
Koo does not specifically teach a second layer disposed between the first layer and the insulating layer and formed of a material different from the first layer. 
However, Kawamura teaches (in figure 3) including a second layer (PBM) in a conductive portion (PL1) between a first layer (TF) of the conductive portion formed of tungsten and an insulating layer (SO) wherein the second layer is formed of a material different from the first layer (see paragraph 120) in order to prevent diffusion of tungsten into the insulating layer (see paragraph 151).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include the second layer as suggested by Kawamura in the conductive portion of Koo in order to prevent diffusion of tungsten into the insulating layer. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US Pub. 20180108843 and hereafter Koo) as applied to claim 1 above and in further view of Matsumuro et al. (US Pub. 20110122355 and hereafter Matsumuro). 
As per claim 9, Koo does not specifically teach a control unit configured to control operation of the electro-optical device.
However, Matsumuro teaches (in figure 7) providing a control unit (102-104) configured to control operation of the electro-optical device.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng (US Pub. 20110001107) is cited for teaching (in figure 6) extending a conductive plug (96 and 98) into an electrode (90). 
Kwon (US Pub. 20020068461) is cited for teaching (in figure 3G) a plug (309) recessed in an insulation layer (305) connected to a wire (310) and penetrating a conductive film (303a). 
Hsing et al. (USP 6011311) is cited for teaching (in figure 13) a plug (930) that protrudes from both sides of an insulating layer (560). 
Choi (USP 5409861) is cited for teaching (in figure 1E) plugs (9) which are recessed from one surface of an insulation film (5 and 9) and protruding from an opposite surface of the insulation film. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871